UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 7, 2010 UNITED NATURAL FOODS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-21531 05-0376157 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 313 Iron Horse Way, Providence, RI 02908 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(401) 528-8634 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On July 7, 2010, Thomas B. Simone, age 68, notified United Natural Foods, Inc. (the “Company”) that he has decided not to stand for re-election to the Company’s board of directors at the Company’s next annual meeting of stockholders which is expected to be held on December 16, 2010 (the “Annual Meeting”).Mr. Simone will serve the remainder of his term which expires at the Annual Meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED NATURAL FOODS, INC. By: /s/ Mark E. Shamber Name: Mark E. Shamber Title: Senior Vice President, Chief Financial Officer and Treasurer Date:July 9, 2010
